Citation Nr: 0829641	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-37 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from December 1982 to June 
1983, December 1990 to May 1991, and August 2004 to March 
2005.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

The veteran presented testimony before the undersigned 
Veterans Law Judge in a videoconference hearing in July 2007.  
A transcript of the hearing is associated with the veteran's 
claim folder.

In December 2007, the Board remanded the case to the RO for 
further development.  The veteran's claim for service 
connection for plantar fasciitis was allowed in a rating 
decision in March 2008.  As the benefit sought on appeal has 
been granted, that issue is no longer before the Board.  
Regarding the issue of service connection tinea pedis, the 
record indicates that the remand instructions have been 
complied with, and the Board may proceed with appellate 
review of this issue. 


FINDING OF FACT

The preponderance of the evidence does not show that the 
veteran's foot condition began in service or is otherwise 
related to service.  


CONCLUSION OF LAW

The criteria for service connection for a foot condition have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2005.  Additional notice was sent in 
December 2006 and the claim was readjudicated in a July 2008 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service medical records, afforded the veteran 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Tinea Pedis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, service connection for certain diseases may 
also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§3.307(a), 3.309(a).

The veteran is seeking service connection for bilateral tinea 
pedis.  He contends that he first experienced a rash all over 
his body, including his feet, while on active duty.  He 
asserts that this condition is caused by wearing boots on 
duty.  

There is no evidence of a diagnosis of or treatment for tinea 
pedis in the veteran's service treatment records.  A medical 
examination report dated in December 2004 notes that he had 
no skin problems.  The veteran underwent a general VA medical 
examination in June 2005 in which he was diagnosed with mild 
tinea pedis on less than 1 percent of his total body area, 
which did not cause any impairment in the activities of daily 
living or employment.  At a VA outpatient appointment in May 
2006, he was found to have tinea between all of this toes on 
both feet, as well as an infected ingrown toenail on his left 
foot.  He reported that he wears work boots and his feet are 
exposed to a damp environment.  The veteran was treated with 
anti-fungal cream for the tinea pedis and he underwent 
surgery to remove the toenail.  

The Board remanded the claim in December 2007 to obtain a 
medical opinion.  The veteran underwent a VA examination of 
his feet in March 2008.  He reported that, while he was on 
active duty in 2004, he developed a fungus on his feet and 
toenails.  He stated that he went to the infirmary and was 
given a cream to use daily.  He reported that he was treated 
for this condition at a VA medical facility for two years 
following his active service.  He described his condition as 
intermittent with episodic flare ups that last a few days at 
a time and resolve without treatment, with the last flare up 
occurring one year earlier.  He reported constant itching, 
but the condition did not impact his employment. 

On examination, the skin of both feet was smooth, without 
scarring, disfigurement, inflammation, or blistering.  There 
was no active disease of the feet or between the toes, 
although there was discoloration of three toenails.  There 
was no pain on examination.  The examiner diagnosed 
onychomycosis.  After reviewing the claims file, the examiner 
opined that the veteran's present condition is not related to 
tinea pedis and not related to his active service.  

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Smith v. Derwinski, 1 Vet. App. 235, 237 (1991).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124 (1998).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

The issue on appeal is based on the contention that the 
veteran's current foot complaints are the same as those 
suffered in service.  While the veteran is competent to 
report that he experienced foot problems in service, when the 
post-service medical evidence is considered (specifically the 
opinion offered at the March 2008 VA examination which 
indicates the current complaints are not related to service),  
the Board finds that the medical evidence outweighs the 
veteran's contention that the claimed condition is related to 
his service. 

In conclusion, the evidence of record weighs against a 
finding of service connection for the veteran's foot 
condition; therefore the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for tinea pedis is denied. 


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


